DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farmer et al., US 20170226691.
The applied reference has a common assignee/inventers with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The published patent application issued to Farmer et al., teach a shaped article comprising a fabric or film coated with a film of an aqueous polyurethane dispersion and cured (sections 0115-0118). With regard to the selective limitations, Farmer et al., teach that the aqueous polyurethane dispersion film can be applied to areas of a garment such as in the bust, belly or thighs (section 0125).create hold without the use of extra seams (0168). With regard to the claimed selected intensity Farmer et al., teach extra layers of the film applied in specific areas to  Farmer et al., teach that the aqueous polyurethane dispersion comprises glycol, isocyanate and diol together with water, a neutralizer, a surfactant, defoamer, an antioxidant and a thickener (sections 0087-0088). Farmer et al., teach the claimed 1-hexanol in the claimed amount (section 0077). With regard to the claimed amounts of glycol, isocyanate and diol, Farmer et al., also teach these amounts (section 0087). With regard to claim 4, Farmer et al., teach specific claims isocyanate (table 4). 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	 Claims 1-9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Liu (USPUB 2008/0153388 issued to Liu in view USPUB 2007/0213457 also issued to of Liu et al further in view of USPUB 20090247658 issued to Kobayashi et al.
	 Liu discloses a garment such as a brassiere 102 as in figure 1 with cups 109 and 110 and bridge 111 wherein the cups as in figure 14 include a first and second layers of 504 and 507 and molded to define the shape of the breast cups. The cups include a lower periphery 574 that extends from the bridge to the side periphery that extends form a top portion of the cups and where a strap (not numbered) is attached. Adjacent to the lower and side peripheries of the cups in figure 15 there is an embedded and/ or adhered layer of material of the assembly that includes a polymeric film 591 (the adhesive film) that is in a triangular and/ or narrow strip shape as claimed. The term “triangular” means “like a triangle” but not specifically exactly a triangle shape. Also, bra back bands and side panels can
be of any type of shape including a straight band as a rectangular shape, trapezoid, triangle or
any modification thereof and one of ordinary skill in the art would know to construct the support
material or adhesive laminate layer of the same shape and size as the brassiere rear or side
panel or band to support said side or rear panel or band. 11 is well known in brassiere
construction to construct the side or rear panel in any shape desired such as a triangle,
triangular that is like a triangle, rectangle, trapezoid or any other shape in order to fit the
brassiere rear or side panel or other brassiere or garment portion to provide a support laminate
layer therein. It is well known in garment manufacturing to construct a garment pattern portion of
any shape desired in order to fit the wearer in the desired fashion and to provide a support
adhesive panel of the same shape as that garment portion to provide the support laminate layer therein. 
	One of ordinary skill in the art would know to modify the shapes of the Liu panels as
desired to fit their brassiere panel shape. (See Liu, figures 1, 14 and 15, paras. 0155- 0159) The
film extends across the wing in a continuous whole sheet. The narrow strip extends to the edges
of the wing portion as in claim 23’s alternative recitation. The narrow strip lines across the entire
wing as in figure 14 wherein the adhesive film strip matches the elastic portion therein at 561
and as discussed in para. (0155) and is therefore perpendicular to the wing portion.
	Liu (US 2008/0153388) discloses the composite of the one or more fabric layers, having
the stress profiles with films adhered to it.
	 Liu ‘388 does not teach that the adhesive film as specifically being the polyurethane 
dispersion as claimed. Liu (US 2007/0213457) discloses the adhesive film that is adhered or
embedded therein a polymeric film including the polyurethane dispersion as claimed. (See
Liu et al figures 10-12 and esp figures 11 and 12 at 114, and para 0042-0045 and 0082-0088). 
(See Liu et al figures 10-12 and esp figures 11 and 12 at 114, and para 0042-0045 and 0082-
0088).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time
the invention was made to modify the brassiere of Liu (US 2008/0153388) with the teaching of
Liu (US 2007/0213457) to use the specific adhesive materials as claimed in order to receive the
specific adherence properties of that material as claimed wherein it is well known to use a
specific material in order to achieve the results-oriented properties of that material in use.
	The combination of Liu and Liu do not teach the exact compositional make-up of the
polyurethane film to be a prepolymer dispersion comprising glycol, more specifically poly(tetra
methylene ether glycol, an aliphatic diisocyanate, more specially 4,4'-methylene bis (cyclohexyl
isocyanate, a diol, more specifically DMPA or (2,2-dimethylolpropionic acid and a
monofunctional alcohol such as hexanol.
	 Kobayashi et al make polyurethanes and polyurethane-ureas films that are in use in
various fields. However, since these polymers are used in various applications, they are desired
to be improved especially in the function of being elastic, etc. Specifically, the desired properties
concerning the function of being elastic at room temperature include high elongation at break,
small stress fluctuations with deformation/strain, and a small hysteresis loss in
expansion/contraction. The instant reference teaches the film may be applied to stretchable
garments [0163-0164]. In regard to the ratio of the isocyanate groups (sought in Claim 1 b and 5-7) the aliphatic diisocyanate to hydroxy groups in the glycol and the diol (NCO/OH) is about 1.30 to about 2.20.; Kobayashi et al disclose similar ratios but not exactly 1.30 to about 2.20. At 0148 the range
overlaps from 1.1 to 3.0. However, it is the position of the Office that this is a result effective
variable. It would have been obvious to one having ordinary skill in the art at the time the
invention was made to create the invention of the prior art with ratio of the isocyanate groups in the aliphatic diisocyanate to hydroxy groups in the glycol and the diol (NCO/OH) is about 1.30 to
about 2.20 since it has been held that discovering an optimum value of a result effective
variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA
1980). In the present invention, one would have been motivated to optimize the ratio so that the
competing reaction of isocyanate with hydroxy group would in general create a higher indexing
which in turn promotes higher crosslinking, higher tensile strength, and better chemical
resistance. Applicant is directed to 077 of Kobayashi wherein the aliphatic diisocyanate is 4, 4'-methylene bis (cyclohexyl isocyanate); Applicant is directed to 0038 of Kobayashi et al.
to teach the glycol is a poly (tetramethylene ether) glycol; Applicant is directed to 0032 of Kobayashi et al. wherein the diol is DMPA; Applicant is directed to 0032 of Kobayashi et al. wherein the prepolymer further comprises a monofunctional alcohol and that monofunctional alcohol is 1-hexanol
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,544, 543 of Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 10,544, 543. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789